Citation Nr: 1601153	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-43 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether a reduction in the disability rating for left lung poorly differentiated carcinoma, left upper lobectomy from 100 to 0 percent disabling was proper.

2. Whether termination of special monthly compensation based on housebound status was proper.

3. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to an effective date prior to June 12, 1995 for the grant of service connection for PTSD.

5. Entitlement to an effective date prior to June 1, 2013 for the grant of total disability based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011, March 2013, and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Board notes that the appeals for an increased rating for PTSD and an earlier effective date for TDIU were not certified to the Board by the RO.  The Veteran's representative correctly argued that the Veteran's Form 9s appealed all issues listed in the statements of the case.  Those claims are properly before the Board.  In his April 2013 notice of disagreement for the reduction appeals, the Veteran requested a hearing before a Decision Review Officer at the RO.  It does not appear that he was afforded such a hearing.  The Veteran's representative mentioned the request for a RO hearing in the informal hearing presentation.  However, it is unclear whether the Veteran would like a hearing for all appeals or only for the reduction and termination claims.  Therefore, all appeals are remanded for an appropriate Decision Review Officer hearing. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing on his appeals with a Decision Review Officer.  Then, readjudicate the claims and issue a supplemental statement of the case.  Return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

